Exhibit 99.1 FOR IMMEDIATE RELEASE RiskMetrics Group One Chase Manhattan Plaza New York, NY 10005 Tel (212) 981-7400 www.riskmetrics.com Knut N. Kjaer to Join RiskMetrics Group As President Former Chief Executive Officer of Norges Bank Investment Management Brings Proven Global Leadership to Established Management Team New York, NY (April 28, 2009) – RiskMetrics Group, a leading provider of risk management and corporate governance services to the global financial community, today announced that Knut N. Kjaer will join the firm next month as President.Previously, Mr. Kjaer served as the chief executive officer of Norges Bank Investment Management (NBIM) which oversees the $370 billion Government Pension Fund and Norway's foreign reserves.Prior to heading the project at Norges that created the NBIM investment management arm of the Bank, Mr. Kjaer was the executive vice president of Storebrand, at that time Norway's largest insurance company. Mr. Kjaer will report to RiskMetrics’ Chief Executive Officer, Ethan Berman, and will have direct responsibility for the firm’s global risk and corporate governance businesses. “Knut is an incredibly accomplished business executive and money manager, whose background uniquely aligns with our risk and ISS governance businesses,” said Berman.“He is highly regarded throughout the world, especially among the established institutional investor community.I know that Knut will bring an unprecedented level of strategic and operational leadership to RiskMetrics Group at an important time in our Company’s growth cycle.” Over Kjaer’s decade-long tenure with NBIM, Norway’s Oil Fund grew from $300 million to $370 billion and today isthe world's second-largest sovereign wealth fund.He is also a current member of the investment committee of the Dutch pension fund, ABP/APG, a former member of the editorial advisory board of MSCI Barra and a founding member of theEconomic Analysis Centre ECON, where he was a senior partner and researcher for eight years.Mr.
